                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                             )
AIRIZ COLEMAN BEY,           )
                             )
          Plaintiff,         )
                             )
    v.                       )                       Civil Action No. 18-cv-02515 (TSC)
                             )
DEUTSCHE BANK NATIONAL TRUST )
COMPANY, et al.,             )
                             )
          Defendants.        )
                             )

                                 MEMORANDUM OPINION

       Plaintiff Airiz Coleman Bey, proceeding pro se, brings this suit alleging various injuries

stemming from Deutsche Bank National Trust Company’s (“Deutsche Bank NTC”) foreclosure

of his mortgage note and the subsequent sale of his home. Defendants Deutsche Bank NTC,

Elizabeth A. Ostermann, Judge Peter J. Kontos, Trumbull County Assistant Prosecutor Lynn B.

Griffith, III, Sheriff Paul S. Monroe, Deputy Sheriff Dominic Massary, the office of the

Trumbull County Sheriff, Shapiro, Van Ess, Phillips & Barragate, LLP (“SVPB”), Matthew

Murtland, and Christopher G. Phillips have moved to dismiss Plaintiff’s complaint in its entirety

(ECF Nos. 5, 10, 18, 33) 1; and Plaintiff has filed two opposition briefs (ECF Nos. 28 and 31).

       For the reasons stated below, the court will GRANT Defendants’ motions to dismiss.

                                    I.      BACKGROUND

       Plaintiff, an Ohio resident, owned property at 2710 Orchard Avenue S.E., in

Warren, Ohio. (ECF No. 1 (“Compl.”) ¶ 1, Ex. 1 at 5.) In December 2004, Plaintiff




1
 By Order dated May 22, 2019, the court dismissed Plaintiff’s claims against Alan M. Jacobs
because Plaintiff failed to file proof of service. (See ECF No. 27, “Order of Partial Dismissal.”)
                                                 1
mortgaged his property as security in exchange for a loan of $54,000 from New Century

Mortgage Corporation. (Compl. Ex. 1 at 9.) From the record, it appears that Plaintiff

was notified by letter dated April 6, 2015, that he had missed monthly mortgage

payments. (ECF No. 18-5 at 10–11.)

       In November 2015, New Century Liquidating Trust Successor-in-Interest for New

Century Mortgage Corporation, represented by Carrington Mortgage Services, LLC,

assigned Plaintiff’s mortgage to Deutsche Bank NTC. (Compl. Ex. 1 at 29.) The

Assignment of Mortgage agreement was prepared by SVPB and signed by Ostermann, as

Vice President of Carrington Mortgage Services. (Id.)

       In December 2015, Deutsche Bank NTC filed a complaint for foreclosure against

Plaintiff with the Trumbull County, Ohio Court of Common Pleas. (Compl. ¶ 4, Ex. 1 at

5–8.) Deutsche Bank NTC was represented by Murtland and Phillips of SVPB. (Compl.

Ex 1. at 8.) Judge Kontos presided over the action and ultimately granted the foreclosure.

(See Compl. ¶ 8, Ex. 1 at 39, 43.) Subsequently, Trumbull County Sheriff sold the

property to Deutsche Bank NTC. (See ECF No. 10 (“Def. Judge Peter J. Kontos’ MTD”)

at 1; ECF No. 18-13 at 2.)

       Following the sale, Plaintiff brought this case seeking the return of his home and

$10,000,000 to compensate him for the destruction of his property and video projects.

(Compl. ¶ 9.)

                               II.    STANDARD OF REVIEW

       A plaintiff bears the burden of establishing a factual basis for the court’s exercise of

personal jurisdiction over the defendants. Crane v. N.Y. Zoological Soc’y, 894 F.2d 454, 456

(D.C. Cir. 1990). To meet this burden, a plaintiff must allege “specific acts connecting the



                                                 2
defendant[s] with the forum.” Second Amend. Found. v. U.S. Conference of Mayors, 274 F.3d

521, 524 (D.C. Cir. 2001) (alteration in original). In evaluating whether a plaintiff has

established personal jurisdiction, the court “may receive and weigh affidavits and other relevant

matter[s] to assist in determining the jurisdictional facts.” Bigelow v. Garrett, 299 F. Supp. 3d

34, 41 (D.D.C. 2018) (quotation marks and citations omitted). However, “when deciding

personal jurisdiction without an evidentiary hearing[,] . . . the court must resolve factual disputes

in favor of the plaintiff.” Livnat v. Palestinian Auth., 851 F.3d 45, 57 (D.C. Cir. 2017).

       The court is mindful that pro se pleadings must be liberally construed, as they are held to

“less stringent standards than formal pleadings drafted by lawyers.” Budik v. Dartmouth–

Hitchcock Med. Ctr., 937 F. Supp. 2d 5, 11 (D.D.C. 2013) (quoting Erickson v. Pardus, 551 U.S.

89, 94 (2007) (internal quotation marks omitted). Further, “[a]t the motion to dismiss stage . . .

pro se complaints[] are to be construed with sufficient liberality to afford all possible inferences

favorable to the pleader on allegations of fact.” Settles v. U.S. Parole Comm’n, 429 F.3d 1098,

1106 (D.C. Cir. 2005). However, this liberal standard “is not . . . a license to ignore the Federal

Rules of Civil Procedure.” Neuman v. United States, 70 F. Supp. 3d 416, 422 (D.D.C. 2014)

(quotation marks and citations omitted).

                                        III.    ANALYSIS

       A court can exercise two forms of personal jurisdiction over a defendant: general

jurisdiction and specific jurisdiction. General jurisdiction “permits a court to assert jurisdiction

over a defendant based on a forum connection unrelated to the underlying suit,” while specific

jurisdiction requires an “affiliation between the forum and the underlying controversy.” Livnat,

851 F.3d at 56 (citation omitted). Courts in this district determine whether general or specific

jurisdiction may be exercised by reference to District of Columbia law. United States v. Ferrara,



                                                  3
54 F.3d 825, 828 (D.C. Cir. 1995), amended (July 28, 1995). Then, they decide whether exercise

of jurisdiction comports with the Due Process Clause of the Fourteenth Amendment. See GTE

New Media Servs. Inc. v. BellSouth Corp., 199 F.3d 1343, 1347 (D.C. Cir. 2000) (“A court must

first examine whether jurisdiction is applicable under the state’s long-arm statute and then

determine whether a finding of jurisdiction satisfies the constitutional requirements of due

process.”).

        Section 13-422 of the D.C. Code enables a District of Columbia court to exercise general

jurisdiction “over a person domiciled in, organized under the laws of, or maintaining his or its

principal place of business in, the District of Columbia as to any claim for relief.” D.C. Code

§ 13-422. If a corporate defendant is neither incorporated in nor has its principal place of

business in the District of Columbia, the court may exercise general jurisdiction, pursuant to

Section 13-334(a) of the D.C. Code, if the corporate defendant is “doing business in the

District.” D.C. Code § 13-334(a); see also FC Inv. Grp. LC v. IFX Markets, Ltd., 529 F.3d 1087,

1091 n.5 (D.C. Cir. 2008) (“Although section 13–334(a) expressly addresses service of process,

the D.C. Court of Appeals has held that section 13–334(a) also grants general personal

jurisdiction over ‘a foreign corporation which carries on a consistent pattern of regular business

activity’ within the District.”).

        Specific jurisdiction is appropriate where the claim for relief arises from the defendants:

        (1) transacting any business in the District of Columbia;
        (2) contracting to supply services in the District of Columbia;
        (3) causing tortious injury in the District of Columbia by an act or omission in the
        District of Columbia;
        (4) causing tortious injury in the District of Columbia by an act or omission outside
        the District of Columbia if he regularly does or solicits business, engages in any
        other persistent course of conduct, or derives substantial revenue from goods used
        or consumed, or services rendered, in the District of Columbia;
        (5) having an interest in, using, or possessing real property in the District of
        Columbia . . .

                                                 4
D.C. Code § 13-423(a). 2 The unifying element of each avenue is a connection to the District of

Columbia.

       Here, as detailed below, Plaintiff has failed to establish a factual basis for the court’s

exercise of personal jurisdiction over any of the remaining defendants.

    A. Lynn B. Griffith, III, Sheriff Paul S. Monroe, Deputy Massary, and Trumbull
       County Sheriff’s Office (“Trumbull County Defendants”) (ECF No. 5)

       This court does not have general or specific jurisdiction over the Trumbull County

Defendants, who are all residents of Ohio. (See ECF No. 5-1 (“Decl. of Lynn B. Griffith, III”)

¶ 3; (“Decl. of Paul S. Monroe”) ¶ 3; (“Decl. of Dominic Massary”) ¶ 3.) The requirements for

general jurisdiction have not been met because the Trumbull County Defendants are Ohio

residents, and the complaint and opposition briefs do not allege that any of the Trumbull County

Defendants conducted any business in the District of Columbia. For similar reasons, this court

also does not have specific jurisdiction over the Trumbull County Defendants. Sections (1), (2),

and (5) of D.C. Code 13-423(a) are not met because the Trumbull County Defendants maintain

no business, contracts, or property in the District of Columbia. (See Decl. of Lynn B. Griffith,

III ¶¶ 4–8; Decl. of Paul Monroe ¶¶ 4–7; Decl. of Dominic Massary ¶¶ 4–7.) Sections (3) and

(4) are not met because any tortious injury that might have occurred took place in Ohio, not the

District of Columbia, (Compl. ¶¶ 4, 8), and Plaintiff does not claim that anyone within the

District of Columbia was injured by the alleged tortious acts in Ohio.

    B. Judge Peter J. Kontos (ECF No. 10)

       This court also does not have general or specific jurisdiction over Judge Kontos, who has

been an Ohio resident since 1960, and who has never resided or maintained a place of business in



2
  The other provisions of the long-arm statute deal with the existence of certain contractual or
familial relationships that are not relevant for present purposes.
                                                  5
the District of Columbia. (See ECF No. 10-1 (“Decl. of the Hon. Peter J. Kontos”) ¶¶ 1–3.)

Indeed, these facts alone preclude this court’s exercise of general jurisdiction. Judge Kontos is

not subject to specific jurisdiction because all conduct that Plaintiff alleges Judge Kontos

engaged in occurred while Judge Kontos presided over the foreclosure action in Trumbull

County, Ohio, (see Compl. ¶ 8, Ex. 1 at 39, 43), and there are no allegations that injury was

caused in the District of Columbia.

   C. Deutsche Bank NTC and Elizabeth A. Ostermann (ECF No. 18)

       Turning first to Defendant Ostermann, the requirements for general jurisdiction have not

been met because Ostermann is and has been a California resident since 1960, and has never

resided in the District of Columbia, owned property in the District of Columbia, or maintained a

place of business in the District of Columbia. (See ECF No. 18 (“Decl. of Ostermann”) ¶¶ 2, 4–

5.) The requirements for specific jurisdiction have not been met because the allegations

regarding Ostermann neither took place in, nor caused injury in, the District of Columbia.

       With respect to Deutsche Bank NTC, Plaintiff has also failed to carry his burden in

establishing that personal jurisdiction is proper. There are no allegations or evidence that

Deutsche Bank NTC is organized under or maintains its principal place of business in the

District of Columbia. Thus, Section 13-422 of the D.C. Code is inapplicable. Section 13-334(a)

of the D.C. Code does permit the exercise of general jurisdiction over “a foreign corporation

doing business in the District,” but the jurisdiction is contingent upon the corporation having

been served through “the agent of the corporation or person conducting its business, or, when he

is absent and cannot be found, by leaving a copy at the principal place of business in the District,

or, where there is no such place of business, by leaving a copy at the place of business or

residence of the agent in the District.” D.C. Code § 13-334(a). “If a plaintiff fails to serve the



                                                 6
foreign corporation in the District in this manner, she is foreclosed from benefiting from [the

statute’s] jurisdictional protection.” Okolie v. Future Servs. Gen. Trading & Contracting Co.,

W.L.L., 102 F. Supp. 3d 172, 175–76 (D.D.C. 2015) (internal quotation marks omitted). Here, as

Defendants note, Plaintiff “has provided no evidence he has served Deutsche at all, let alone

within the District of Columbia,” (ECF No. 18-17 (“Defs. Ostermann and Deutsche Bank

MTD”) at 6), so the court may not exercise general jurisdiction. And specific jurisdiction is not

present because each of Plaintiff’s allegations stem from Deutsche Bank NTC’s foreclosure

activities in Ohio, not the District of Columbia, (see generally Compl.), and Plaintiff has

provided no basis for this court to find that an injury flowed from the Ohio foreclosure to the

District of Columbia.

   D. SVPB, Matthew Murtland, and Christopher G. Phillips (ECF No. 33)

       Finally, with respect to Defendants SVPB, Murtland, and Phillips, the court does not

have general or specific jurisdiction. Beginning with general jurisdiction, SVPB has its principal

place of business in Ohio, Murtland is a Kentucky resident, and Phillips is an Ohio resident. (See

ECF No. 33 (“Defs.’ SVPB, Murtland, and Phillips’ MTD”) at 3.) Further, Plaintiff does not

allege that SVPB does business in the District of Columbia. Thus, the court does not have

general jurisdiction. In addition, Plaintiff has not established specific jurisdiction because the

events giving rise to the complaint occurred in Ohio, (see generally Compl.), and Plaintiff has

not alleged that an injury occurred in District of Columbia.

                                          *       *       *




                                                  7
       In sum, this court does not have personal jurisdiction over any of the remaining

Defendants because there is no connection to the District of Columbia. 3 Accordingly, Plaintiff’s

complaint will be dismissed as to the movants. 4

                                      IV.     CONCLUSION

       For the foregoing reasons, the motions to dismiss are hereby GRANTED. The Clerk of

Court is respectfully requested to close this case.

       A corresponding order will issue separately.



Date: May 31, 2019

                                               Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                               United States District Judge

3
  The court considered Rule 4(k)(2), which “permits a federal court to exercise personal
jurisdiction over a defendant (1) for a claim arising under federal law, (2) where a summons has
been served, (3) if the defendant is not subject to the jurisdiction of any single state court, (4)
provided that the exercise of federal jurisdiction is consistent with the Constitution (and laws) of
the United States.” Mwani v. bin Laden, 417 F.3d 1, 10 (D.C. Cir. 2005). However, “[a]
defendant who wants to preclude use of Rule 4(k)(2) has only to name some other state in which
the suit could proceed,” id. at 11, and eight movants explicitly referenced a state with respect to
Rule 4(k)(2) (see Trumbull County Defs.’ MTD at 3 (“The Trumbull County Defendants would
be subject to general jurisdiction in Ohio.”); Def. Judge Peter J. Kontos’ MTD at 4 (“Judge
Kontos would be subject to general jurisdiction in Ohio.”); Defs.’ SVPB, Murtland, and Phillips’
MTD at 4 (“Each of the Defendants—Murtland, Phillips, and SVPB—would be subject to
general jurisdiction in Ohio.”)), and the other two movants implicitly referenced a state in which
they could be subject to jurisdiction (see Defs. Ostermann and Deutsche Bank MTD at 5 (“Ms.
Ostermann lives and works in California . . . The New Century Home Equity Loan Trust 2005-1
is created, located, and administrated in Delaware.”); see also Compl. Ex 1. at 5 (providing that
Deutsche Bank NTC has a California office and is “organized and authorized to conduct business
in the State of Ohio”)).
4
 Because this court has determined it does not have personal jurisdiction, it need not address
Defendants’ arguments on the merits. See Sinochem Int’l Co. Ltd. v. Malay. Int’l Shipping
Corp., 549 U.S. 422, 431 (2007) (“[A] federal court has leeway to choose among threshold
grounds for denying audience to a case on the merits”); see also Forras v. Rauf, 812 F.3d 1102,
1105 (D.C. Cir. 2016) (affirming dismissal for lack of personal jurisdiction without considering
defendant’s motion to dismiss for lack of subject-matter jurisdiction).
                                                   8
